United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS
ADMINISTRATION MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1982
Issued: July 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated April 2, 2008 regarding a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent permanent impairment to his
right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 30, 2005 appellant, then a 52-year-old addiction therapist, filed a traumatic
injury claim alleging that on that date he injured his left hand and shoulder due to continuous

typing. The Office accepted the claim for aggravation of right radiocarpal arthritis and right
wrist flexor carpi radialis tendinitis and authorized right carpal tunnel surgery, which was
performed on August 27, 2007.
On November 28, 2007 appellant filed a claim for a schedule award. In support of his
request, he submitted a November 20, 2007 report by Dr. Boonmee Chunprapaph, an attending
Board-certified orthopedic surgeon, who reported physical findings which included decreased
grip strength in the right hand and a mildly positive right Tinel’s sign over the cubital tunnel.
In a December 18, 2007 report, Dr. Simresh Shah, an examining physician, reported
negative Phalen’s and Tinel’s signs, full range of motion of the fingers and wrist and a 4/5 grip
and pinch strength compared to the contralateral side.
In a December 18, 2007 permanent impairment report, Dr. Shah noted normal right wrist
range of motion. He indicated there was right wrist loss of function due to pain and discomfort
and slight right wrist weakness.
The Office forwarded the reports by Drs. Chunprapaph and Shah, together with the
medical evidence of file and a statement of accepted facts, to an Office medical adviser for
review. In a March 18, 2008 report, the Office medical adviser stated that appellant had four
percent impairment of the right upper extremity. He advised that appellant reached maximum
medical improvement on December 18, 2007. The Office medical adviser rated two percent for
sensory loss of the median nerve based on Table 16-10 at page 482 and Table 16-15 at page 492
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides). He allowed 5 percent sensory deficit (Grade 4) from Table 16-10, page 482
which he multiplied by 39 percent maximum for the median nerve from Table 16-15, page 492
to equal a 2 percent impairment. The Office medical adviser found that appellant had two
percent impairment of the right upper extremity for motor deficit in the distribution of the
median nerve under Table 16-11, page 484 of the A.M.A., Guides. He noted that the distribution
of the median nerve under Table 16-15, page 492 provides a maximum 10 percent impairment of
the median nerve due to motor deficit. The Office medical adviser opined that appellant’s motor
deficit was consistent with Grade 4 under Table 16-11, page 492 or a motor deficit of 25 percent.
Pursuant to Table 16-11, page 484, he multiplied the 25 percent grade with the 10 percent
maximum allowed for the median nerve to arrive at 2 percent impairment for motor deficit in the
distribution of the median nerve for the right upper extremity. The Office medical adviser
utilized the Combined Values Chart to find four percent impairment of the right upper extremity.
By decision dated April 2, 2008, the Office granted appellant a schedule award for four
percent right upper extremity impairment. The period of the schedule award was 12.48 weeks,
from December 18, 2007 to March 14, 2008.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act1 and section
10.404 of the implementing federal regulations,2 schedule awards are payable for permanent
1

5 U.S.C. § 8107(c).

2

impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides3 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.4
ANALYSIS
On appeal, appellant contends that he has greater impairment than that found by the
Office which accepted his claim for aggravation of right radiocarpal arthritis and right wrist
flexor carpi radialis tendinitis. It granted him a four percent impairment of the right upper
extremity on April 2, 2008.
Appellant’s attending Board-certified orthopedic surgeon, Dr. Chunprapaph, prepared a
report dated November 20, 2007. Dr. Chunprapaph reported appellant had decreased grip
strength in the right hand with a mildly positive right Tinel’s sign over the cubital tunnel. In a
December 18, 2007 permanent impairment report, Dr. Shah, an examining physician, reported
normal right wrist range of motion, loss of function due to pain and discomfort of the right wrist
and slight right wrist weakness. Neither physician utilized the A.M.A., Guides to offer an
impairment rating. The Board finds that the Office properly referred their clinical findings to its
Office medical adviser.5
On July 25, 2007 an Office medical adviser reviewed the reports of Drs. Chunprapaph
and Shah to find a four percent permanent impairment of the right upper extremity under the
A.M.A., Guides. He advised that appellant reached maximum medical improvement on
December 18, 2007, the date of Dr. Shah’s permanent impairment rating. The Office medical
adviser allowed five percent sensory deficit (Grade 4) to equal two percent impairment. He
found that appellant had two percent impairment of the right upper extremity for motor deficit in
the distribution of the median nerve under Table 16-116 of the A.M.A., Guides. The Office
medical adviser noted that the distribution of the median nerve under Table 16-157 provided a
maximum 10 percent impairment of the median nerve due to motor deficit. He opined that
appellant’s motor deficit was consistent with Grade 4 under Table 16-118 or a motor deficit of 25
percent. The Board notes that applying the 39 percent Grade 4 sensory deficit to the median
2

20 C.F.R. § 10.404.

3

A.M.A., Guides (5th ed. 2001).

4

James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287 (1989); Francis John Kilcoyne, 38
ECAB 168 (1986).
5

See, e.g., Bobby L. Jackson, 40 ECAB 593 (1989).

6

Id. at 484, Table 16-11.

7

Id. at 492, Table 16-15.

8

Id. at 484, Table 16-11.

3

nerve of 5 percent results in 1.95 percent which was rounded up to 2 percent.9 However, a 25
percent Grade 4 motor deficit applied to the median nerve maximum of 10 percent results in 2.5
percent impairment, which would be rounded up to 3 percent. Therefore, the total sensory and
motor loss under Table 16-11 for median nerve impairment would equal five percent. The
medical evidence thus establishes that appellant has a total five percent impairment of the right
upper extremity after combining sensory and motor loss and not a four percent impairment as the
Office awarded appellant.10
CONCLUSION
The Board finds that appellant has a five percent permanent impairment of the right upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 2, 2008 is affirmed as modified.
Issued: July 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008); Marco A. Padilla, 51 ECAB 202
(1999); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b (October 1990)
(the policy of the Office is to round the calculated percentage of impairment to the nearest whole point).
10

See Combined Values Chart, page 604.

4

